..... .    ..
          AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                              Page 1 of 1   )   ?-
                                              UNITED STATES DISTRICT COURT
                                                         SOUTHERN DISTRICT OF CALIFORNIA

                               United States of America                               JUDGMENT IN A CRIMINAL CASE
                                          v.                                          (For Offenses Committed On or After November 1, 1987)



                               Gildardo Cornejo-Chavez                                Case Number: 3:19-mj-20919

                                                                                      Meghan Annette Blanco
                                                                                      Defendant's Attorney


          REGISTRATION NO. 83397298
          THE DEFENDANT:
           ~ pkadedgcilcy~co~(~_l_of_C_om~p-~_~_t_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
           D was found guilcy to count(s)
                after a plea of not guilcy.
                Accordingly, the defendant is adjudged guilcy of such count(s), which involve the following offense(s):

          Title & Section                     Nature of Offense                                                         Count Number(s)
          8:1325                              ILLEGAL ENTRY (Misdemeanor)                                               1

           D The defendant has been found not guilfy on count(s) - - - - - - - - - - - - - - - - - - - -
           0 Count(s)                                                 dismissed on the motion of the United States.
                             -----------------~



                                                      IMPRISONMENT
                 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
          imprisoned for a term of:
                                        --,
                                        .zf-TIME SERVED

           ~   Assessment: $10 WAIVED ~ Fine: WAIVED
           ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
           the defendant's possession at the time of arrest upon their deportation or removal.
            D Court recommends defendant be deported/removed with relative,                         charged in case


               IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
          of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
          imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
          United States Attorney of any material change in the defendant's economic circumstances.

                                                                                   Wednesday, February 20, 2019
                                                                                   Date of Imposition of Sentence


          Received                                             FILED
                        DUSM
                                                                FEB 2 0 2019
                                                     CLERK, U.S. DISTRICT COURT
                                                   SOUTHERN DIS fRICT OF CALIFORNIA
          Clerk's Office Copy                      av            - - - · oEPUTY
                                                                                                                                 3:19-mj-20919
